DETAILED CORRESPONDENCE
The present application is being examined under the pre-AIA  first to invent provisions.  This non-final first office action is in response to the Patent Application filed on 14 January 2021.  Claims 1-24 are cancelled.  Claims 25-44 are pending and considered below.

Priority
	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
The present application is a continuation of 16/451,254, filed June 25, 2019, which is a continuation of U.S. Patent Application No. 13/842,726, filed March 15, 2013, which claims the benefit of U.S. Provisional Application No. 61/661,291, filed on June 18, 2012.  Thus the instant application is afforded a priority date of 18 June 2012. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent Nos. 10,922,707 and claims 1-20 of Patent 10,373,184.  Although the claims at issue are not identical, they are not patentably distinct from each other because:

	BOLD text indicates patently indistinct limitations, and as well, Examiner notes non-highlighted limitations are present in dependent claims of the related applications.

Instant Application
receiving payment transaction data from a merchant system via a network, the payment transaction data comprising data indicative of a transaction for a product or service and data indicative of a payment account being utilized to complete the transaction of the product or service; retrieving, from a database, voucher data indicative of a previously purchased, unredeemed deal voucher associated with the data indicative of a payment account, wherein the voucher data includes associations of stored deal vouchers with stored payment account identifier data that identify payment accounts used to purchase the stored deal vouchers; preceding a completion of the transaction, determining that the data indicative of the payment account is associated with a payment account used to purchase the previously purchased, unredeemed deal voucher based on the voucher data; and applying the previously purchased, unredeemed deal voucher to the transaction.

Issued Patent 10,922,707
A method of securing a transaction by one or more servers connected with a merchant system over a network, comprising: receiving payment transaction data indicative of a product from the merchant system via the network; receiving payment account identifier data to be used for the transaction from the merchant system via the network; determining that the payment account identifier data was utilized in a purchase of a deal voucher, the deal voucher not presented with the payment account identifier data earlier in the process and subsequently received without also receiving deal voucher identifier data from the merchant system; retrieving voucher data indicative of the deal voucher based on the payment account identifier data, wherein the voucher data includes associations of stored deal vouchers with stored payment account identifier data that identify payment accounts used to purchase the stored deal vouchers, wherein the retrieving of the voucher data associated with the deal voucher based on the payment account identifier data is preceding a completion of the transaction, determining that the payment account identifier is associated with a payment account used to purchase the voucher based on the voucher data; and applying the deal voucher to the transaction.

Issued Patent 10,373,184 
A method of securing a transaction by one or more servers connected with a merchant system over a network, comprising: receiving payment transaction data indicating a product from the merchant system via the network; receiving, by the one or more servers, payment account identifier data to be used for the transaction from the merchant system via the network; transmitting the payment account identifier data to a promotional machine configured for determining whether the payment account identifier data was utilized in a purchase of a deal voucher that was not presented with the payment account identifier data earlier in the process and subsequently received without also receiving deal voucher identifier data from the merchant system; in response to determining that the payment account identifier was utilized in a purchase of a deal voucher that was not presented with the payment account identifier data and was subsequently received without receiving the deal voucher identifier data from the merchant system, retrieving, by the one or more servers, voucher data associated with a deal voucher from one or more databases based on the payment account identifier data, wherein the deal voucher data stored in the one or more databases includes associations of stored deal vouchers with stored payment account identifier data that identify payment accounts used to purchase the stored deal vouchers; before a completion of the transaction, determining, by the one or more servers, whether the payment account identifier is associated with a payment account used to purchase the deal voucher based on the voucher data retrieved from the one or more servers; and in response to determining that the payment account identifier data is associated with the payment account used to purchase the deal voucher, and by the one or more servers: determining a current monetary value of the deal voucher; transmitting deal voucher data, including at least the current monetary value of the deal voucher to the merchant system via the network; and processing the transaction using the payment account used to purchase the deal voucher; determining whether the product is associated with a second deal voucher, the second deal voucher configured such that the second deal voucher must be purchased before a value associated therewith can be applied to a transaction, the second deal voucher having not been purchased by the payment account identified by the payment account identifier data; in response to determining that the product is associated with the second deal voucher, the second deal voucher having not been purchased by the payment account, transmitting an offer for the second deal voucher to the merchant system; providing an offer to purchase the second deal voucher and redeem the second deal voucher towards the product in the transaction; receiving an indication to purchase the second deal voucher with the payment account identified by the payment account identifier; and in response to receiving the indication to purchase the second deal voucher, applying the second deal voucher to the processing of the transaction.

Claim Rejections - 35 USC § 101
	The instant claims were evaluated with respect to the requirements for patentability under 35 USC 101 and have been found to be directed to a judicial exception while also being directed to a practical application and thus eligible for patentability under 35 USC 101.
	Evaluation of the claims with respect to Step 2A Prong One analysis yields the conclusion that the claims are directed to a judicial exception related to certain methods of organizing human activity including commercial or legal interactions such as advertising, marketing or sales activities or behaviors and as well the claims are related to a judicial 
	The claimed invention has been found, as a result of analysis under Step 2A Prong Two to be further directed to a practical application, the practical application of the surfacing of both previously purchased deals and not yet purchased deals during the time period of the completion of a transaction, which constitutes a technical improvement to the provision of relevant and optimized offers and incentives during the time period of the completion of a transaction.

Claim Rejections - 35 USC § 101, Storage Media
Claims 39-44 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to statutory subject matter. Independent claim 39 references “A computer program product comprising at least one non-transitory computer- readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions for….”  The United States Patent and Trademark Office (USPTO), during prosecution, applies to claims their broadest reasonable interpretation consistent with the specification. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The claimed subject matter of claim 39 claims both a “computer program product,” which is considered by persons of skill in the art to be software (i.e., see written description para. [100], “computer program product comprising computer-readable program instructions,”) and a “non-transitory computer-readable storage medium,” (i.e., see written description para. [110]), thus claiming both software and tangible medium.  While the Applicants have claimed tangible storage medium, the claiming of both transitory and non-transitory elements in the claim renders the claim non-statutory.  This open ended definition as claimed does not explicitly exclude carrier signals or propagating waves. Therefore the broadest 
In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer usable storage device that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).  Claims 40-44 (Dependent on Claim 39) do not cure the deficiencies of the independent claim. 
Therefore, Claims 39-44 are rejected as being directed to non-statutory subject matter, i.e. electronic signals per se.  Adding “non-transitory” storage medium should remedy this 101 issue.  For example, amending the preamble of the claim to state a “A 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 25, 27, 31, 32, 34, 38, 39, and 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilman et al. (20120271697) in view of Batalion et al. (20120226540).

Claims 25, 32, and 39:	Gilman discloses a method, apparatus, and storage medium ([197-212]) comprising: 
receiving payment transaction data from a merchant system via a network, the payment transaction data comprising data indicative of a transaction for a product or service ([39, 45 “payment processing network 103 processes transactions that use financial transaction cards,” 71, 102]), and data indicative of a payment account being utilized to complete the transaction of the product or service ([37 “"payment account", "credit card number" and "credit card",” 83]); 
preceding a completion of the transaction, determining that the data indicative of the payment account is associated with a payment account used to purchase the previously purchased, unredeemed deal voucher based on the voucher data ([71, 73, 75 “gift card activation is instances where the ITC numbers/redemption code is distributed to potential consumers as part of the offer. ITC number spending controls, also referred to herein as usage limits, are established to bind ITC numbers to date/amount/merchant sponsor of offer,” 77, 83 “purchasing process 300 of purchasing a voucher 314 corresponding to a coupon or offer 301 includes the step of a consumer 101 buying 302 the offer,” 84, 85]) ; and 
applying the previously purchased, unredeemed deal voucher to the transaction ([63, 71, 83-85]).  
Gilman does not explicitly disclose, however Batalion discloses:
retrieving, from a database, voucher data indicative of a previously purchased, unredeemed deal voucher associated with the data indicative of a payment account, wherein the voucher data includes associations of stored deal vouchers with stored payment account 
Therefore it would be obvious for Gilman to retrieve voucher data indicative of a previously purchased, unredeemed deal voucher associated with the data indicative of a payment account, wherein the voucher data includes associations of stored deal vouchers with stored payment account identifier data that identify payment accounts used to purchase the stored deal vouchers as per the steps of Batalion in order to conveniently provide consumers with a system to easily purchase and acquire coupons, vouchers, and other discounts applicable to future purchases, and access the purchased deals during a purchase transaction.  See at least Batalion paras. [16] and [17].

Claims 27, 34, and 41:	Gilman in view of Batalion discloses the method, apparatus, and storage medium of Claims 25, 32, and 39 above, and Gilman further discloses wherein applying the previously purchased, unredeemed deal voucher to the transaction comprises: 
in response to determining that the data indicative of the payment account is associated with the payment account used to purchase the previously purchased, unredeemed deal voucher ([83-85, 93]), and by the one or more servers: 
determining a current monetary value of the previously purchased, unredeemed deal voucher ([78 “Two amounts are provided as part of redemption code: offer value ($OV) and offer redemption amount ($ORA). $OV is the offer worth to the consumer. $ORA is the amount merchant is reimbursed for offer upon redemption payment request,”]); 

processing the transaction using the payment account used to purchase the previously purchased, unredeemed deal voucher ([63 “offer redemption code may take the form and format of a financial transaction card (e.g., regular credit/debit/pre-paid card number or a virtual card number (VCN)),” 71]). 

Claims 31 and 38:	Gilman in view of Batalion discloses the method of Claims 25 and 32 above, and Gilman further discloses wherein the data indicative of the payment account is associated with a payment account used to purchase the previously purchased, unredeemed deal voucher ([93]).  

	Claims 28, 35, and 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilman et al. (20120271697) in view of Batalion et al. (20120226540) as applied to Claims 27, 32, and 39 above, and in further view of Celorio-Martinez et al. (20130185125).

Claims 28, 35, and 42:	Gilman in view of Batalion discloses the method, apparatus, and storage medium of Claims 27, 32, and 39 above, and Gilman does not explicitly disclose, however Celorio-Martinez discloses: 
determining whether the product is associated with a second deal voucher, the second deal voucher having not been purchased by the payment account identified by the data indicative of the payment account ([120]); 

receiving an indication to purchase the second deal voucher ([120]).
Therefore it would be obvious for Gilman to determine whether the product is associated with a second deal voucher, the second deal voucher having not been purchased by the payment account identified by the data indicative of the payment account, in response to determining that the product is associated with the second deal voucher, the second deal voucher having not been purchased by the payment account, transmit an offer for the second deal voucher to the merchant system, and receive an indication to purchase the second deal voucher as per the steps of Celorio-Martinez in order to conveniently provide consumers with a system to easily purchase and acquire coupons, vouchers, and other discounts applicable to future purchases, and access the purchased deals during a purchase transaction.  See at least Celorio-Martinez paras. [11] and [15].
Gilman does not explicitly disclose, however Batalion discloses:
in response to receiving the indication to purchase the second deal voucher, applying the second deal voucher to the transaction ([41, 45]).  
	Therefore it would be obvious for Gilman to, in response to receiving the indication to purchase the second deal voucher, applying the second deal voucher to the transaction as per the steps of Batalion in order to conveniently provide consumers with a system to easily purchase and acquire coupons, vouchers, and other discounts applicable to future purchases, and access the purchased deals during a purchase transaction.  See at least Batalion paras. [16] and [17].

s 29, 30, 36, 37, 43, and 44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gilman et al. (20120271697) in view of Batalion et al. (20120226540) as applied to Claims 27, 32, and 39 above, and in further view of James et al. (20090106115).

Claims 29, 36, and 43:	Gilman in view of Batalion discloses the method, apparatus, and storage medium of Claims 25, 32, and 39 above, and Gilman does not explicitly disclose, however James discloses: 
receiving a voucher redeemed notification message from the merchant system, the voucher redeemed notification message including voucher identifier data ([26 “sending the redemption record to a coupon sponsor for the sponsor's coupon presented and approved at the point-of-sale terminal,” 27 “detailed accounting of coupon redemption activity for specified time periods,” 29 “print out or notification on an output screen at, for example, the point-of-sale is made available to the consumer to notify or remind said consumer of coupons added to the consumer's coupon account, 61 “detailed coupon information, such as UPC, amount, or expiration date]); 
retrieving the voucher data from a database based on the voucher identifier data ([76 “processing engine determines whether a UPC represents an item for which a coupon exists in the Consumer's E-Coupon Account,”]); and 
updating the voucher data to indicate redemption of the previously purchased, unredeemed deal voucher ([76, 78]). 
Therefore it would be obvious for Gilman to receive a voucher redeemed notification message from the merchant system, the voucher redeemed notification message including voucher identifier data, retrieve the voucher data from a database based on the voucher identifier data, and update the voucher data to indicate redemption of the previously purchased, unredeemed deal voucher as per the steps of James in order to conveniently provide consumers with a system to easily purchase and acquire coupons, vouchers, and other 

Claims 30, 37, and 44:	Gilman in view of Batalion discloses the method, apparatus, and storage medium of Claims 29, 32, and 39 above, and Gilman does not explicitly disclose, however James discloses: 
retrieving the voucher data from a database based on the voucher identifier data ([76, 78]); and 
updating the voucher data to indicate redemption of the previously purchased, unredeemed deal voucher ([76, 78]).  
	Therefore it would be obvious for Gilman to retrieve the voucher data from a database based on the voucher identifier data and update the voucher data to indicate redemption of the previously purchased, unredeemed deal voucher as per the steps of James in order to conveniently provide consumers with a system to easily purchase and acquire coupons, vouchers, and other discounts applicable to future purchases, and access the purchased deals during a purchase transaction.  See at least James paras. [17] and [18].

Allowable Subject Matter
	Claims 26, 33, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682